190 F.2d 82
NATIONAL LABOR RELATIONS BOARD, Petitionerv.N. B. QUARLES, d/b/a Quarles Manufacturing Company andSouthern Wholesalers, Respondents.
No. 13486.
United States Court of Appeals. Fifth Circuit.
June 27, 1951.

A. Norman Somers, Asst. Gen. Cnsl. NLRB, David P. Findling, Assoc.  Gen. Cnsl., Bernard Dunau, Atty. NLRB, all of Washington, D.C., for petitioner.
Emil Corenbleth, Dallas, Tex., for respondent.
Before McCORD, RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the Motion filed by Petitioner, National Labor Relations Board, to remand the above entitled and numbered cause for the purpose of vacating the Board's Order and dismissing the complaint- counsel for the respondents having filed his consent to said motion, and was submitted to the Court;


2
On consideration whereof, it is now ordered and adjudged by this Court that the above entitled and numbered cause be and it is hereby remanded to the National Labor Relations Board for the purpose of vacating its order and dismissing the complaint in the proceedings before it.


3
It is further ordered that a certified copy of the Motion to Remand, and of this judgment, be forwarded to the said National Labor Relations Board, and to the counsel for respondents by the Clerk of this Court.